Title: To Thomas Jefferson from Craven Peyton, 6 November 1801
From: Peyton, Craven
To: Jefferson, Thomas


Dear Sir
Shadwell 6th November 1801
Those notes which you mention was disposd of immediately aftar they were receivd & in case of failure in the bank it appears that the holder of the Note must be the sufferer, it was requisite for me to put my Name on them. Mr. Randolph does not take shadwell as supposd. William Davenport has made application shoud you approve of him you will please let me no. Aftar Constant Application Wood has furnish the plat which is inclosd. I am about to engage with a numbar of the Miltonians for fire Wood they prefer getting of me to Henderson & was I not to contract with them Henderson woud receave the pay. & in all probability one half woud cut of & pillage your land more than it is & you receave no pay. therefore I thought it to your interest to encourage them & wish your centiments. from the manner which it is laid of it will be difficult to confine persons to one lott.
with much Respt
C. Peyton
